Citation Nr: 1436357	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals, reaction to penicillin.

3.  Entitlement to service connection for a broken nose.

4.  Entitlement to service connection for a dental disability, for VA compensation and treatment purposes.  

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Boise, Idaho.

With respect to dental claims, a claim for dental compensation must also be considered as a claim for dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  Further discussion of this matter will be addressed in the remand portion of this appeal.

The Board notes that during his May 2010 VA audiological examination, the Veteran reported that he could not hear his cell phone ring because of the ringing in his ears.  Furthermore, he was diagnosed with mild to moderate sensorineural hearing loss in the left ear and moderate to severe sensorineural hearing loss in the right ear that meets the criteria for hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The Board also notes that as discussed further below, in-service noise exposure for the Veteran has been conceded.  Therefore, although the Veteran has not filed a claim for entitlement to service connection for bilateral hearing loss, in light of the fact that the Veteran has filed a claim for service connection for tinnitus, related to his conceded in-service noise exposure, to the extent that he wishes to file a new claim for service connection for his diagnosed bilateral hearing loss, that matter is referred back to the RO for clarification, and for any appropriate action.  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be read in a liberal manner so as to identify and carry out the required adjudication of all claims that are reasonably raised by the evidence of record whether or not formally claimed in a VA application).
The issue of entitlement to dental treatment and service connection for tinnitus are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have any current residuals of an in-service reaction to a penicillin injection.

2.  The Veteran does not have a broken nose or any other current nose disability.

3.  Under the laws administered by VA, yellow teeth or a traumatic occlusion are not disabilities for which VA disability compensation is payable.

4.  The Veteran does not have currently diagnosed hemorrhoids.

5.  The Veteran's claimed pes planus is not related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals, reaction to penicillin have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a broken nose have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a dental disability, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2013).

4.  The criteria for service connection for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for pes planus have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for a dental disability, there is no debate as to the relevant facts underlying this issue.  The compensation claim turns on a simple application of the law to these facts (i.e., whether the Veteran meets the criteria for compensation under 38 C.F.R. §§ 4.150, 17.161(a)).  Whether the Veteran is entitled to such compensation is wholly a matter of interpretation of the pertinent statute and regulations.  Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (the VCAA is inapplicable to matters of pure statutory interpretation).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In April, May and July 2010 letters, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the duty to notify by informing the Veteran of the elements necessary to establish service connection and that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  

The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed residuals of reaction to penicillin, broken nose, pes planus, or hemorrhoids.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or recurrent symptoms of a current disability, the record indicates that the disability or symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The medical evidence currently of record is sufficient to reach a decision.  As discussed further below,  there is no competent evidence in service or after discharge of any residuals of a reaction to penicillin, a nose disability, or hemorrhoids.  Additionally, there is no evidence that indicates a link between the Veteran's currently claimed pes planus and his active service. An examination for these claimed disabilities is, therefore, not required.  See 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malaria is not a listed disease.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Residuals, Reaction to Penicillin

The Veteran contends that he is entitled to service connection for current residuals of a reaction to a penicillin injection he was given during active military service.

Service treatment records show that in November 1967, the Veteran experienced what was termed a "rather bizarre response to penicillin injection" administered two days prior.  The notes indicate that after receiving his injection, the Veteran became quite agitated, complained of ringing in his ear, was hypertensive, with a blood pressure reading of 180/100, and had an elevated pulse rate.  There was no pruritus or urticarial, and no respiratory distress noted.  After about 15 minutes, his complaints and symptoms had subsided, and after 30 minutes, he was returned to duty.  There was no recurrence of symptoms, and it was determined that the Veteran did not have a penicillin reaction, but rather some type of anxiety reaction.  After skin testing, the examiner still concluded that the Veteran did not have a penicillin reaction.

The post-service medical evidence of record consists of outpatient treatment records from the VA Medical Center in Boise, Idaho dated from December 2006 to August 2010.  These records are negative for any evidence of treatment or a diagnosis related to residuals of a reaction to penicillin in service.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that he had an adverse or allergic reaction to penicillin in service.  However, the Veteran has not specifically identified any current residuals of the claimed in-service reaction, and no underlying disability related to a reaction from penicillin has been identified. There are no other findings of any residuals thereof in the record.  In essence, the evidence of a current diagnosis of any current residuals of an in-service penicillin reaction, is limited to the Veteran's own general statements that he has such residuals without any specificity as to symptoms.  Thus, he has not established a disability for VA purposes.   Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) ("there can be no valid claim" for service connection "[i]n the absence of proof of a present disability."). 

In light of the absence of any competent evidence of any current residuals of the claimed in-service penicillin reaction in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001) (benefit of the doubt doctrine does not apply where the Board has found the preponderance of the evidence is against the Veteran's claim).

Broken Nose

The Veteran contends that he is entitled to service connection for residuals of a broken nose.  Specifically, he claims that he either broke or fractured his nose lifting 500 pound bombs onto racks that transferred the bombs into the ordinance room when one of the supports gave way and struck him in the nose.  See April 2010 statement from the Veteran.  

Service treatment records are negative for any evidence of a broken or fractured nose, or any other disorder of the nose, during the Veteran's active military service from September 1966 to June 1970, or at the time of his discharge.  During his April 1985 re-entrance examination for the U.S. Naval Reserves, the Veteran reported that he had broken his nose years before, with no further details.  

The post-service medical evidence of record consists of outpatient treatment records from the VA Medical Center in Boise, Idaho dated from December 2006 to August 2010.  These records are negative for any evidence of treatment or a diagnosis for a broken or fractured nose or any other disorder of the nose.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that he had a nose injury in service, which resulted in a broken or fractured nose.  However, he has not reported any current symptoms related to the claimed in-service nose injury, and no underlying nose disability has been identified.  There are no other findings of a nose disability in the record. 

In light of the absence of any competent evidence of any current nose injury or disability, this claim must be denied.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) ("there can be no valid claim" for service connection "[i]n the absence of proof of a present disability.").  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001) (benefit of the doubt doctrine does not apply where the Board has found the preponderance of the evidence is against the Veteran's claim).

Dental Condition

The Veteran contends that he is entitled to service connection for a dental disability because during active duty, he developed a fever, which caused his teeth to turn yellow.

VA regulations provide that certain specified types of service-connected dental disorders (Class I) may be entitled to compensation.  See 38 C.F.R. § 17.161(a).  The dental disabilities which may be awarded compensation are set forth under 
38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

The Board finds that the Veteran does not meet the criteria for service connection for a dental disability.  In this regard, VA outpatient treatment records show that during an oral dental evaluation in June 2010, the Veteran complained of not biting properly.  It was noted that he had a class III mobility on one tooth, and that the tooth was in traumatic occlusion.  The Veteran was informed that the tooth needed to be extracted, and he indicated that he would seek treatment through his private dentist.  However, there is no competent evidence that the Veteran suffered in-service injury or disease of the jaw, or that he has ever had any of the conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  Therefore, the Veteran is not eligible for compensation for any dental disorder.  Moreover, there is no competent medical evidence of record showing that the Veteran has or ever had a dental condition characterized by yellowing of the teeth that developed as a result of a fever.  

As the Veteran is not shown to have a dental disability for which compensation may be paid, the compensation claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Hemorrhoids

The Veteran contends that he is entitled to service connection for hemorrhoids, which he claims developed as a result of him walking on two-inch thick iron floor all day, every day, during active duty.  See VA Form 9, dated April 2011.

The Veteran was noted to have asymptomatic hemorrhoids at the time of his entrance examination in August 1966.  However, the service treatment records are negative for any evidence of complaints or treatment for hemorrhoids during active duty; hemorrhoids were not noted at the time of the Veteran's discharge examination in June 1970; and during his discharge examination, the anus and rectum were evaluated as normal.

The post-service medical evidence of record consists of outpatient treatment records from the VA Medical Center in Boise, Idaho dated from December 2006 to August 2010.  These records are negative for any evidence of treatment or a diagnosis for hemorrhoids at any time during the appeal period.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

In essence, the evidence of a current diagnosis of hemorrhoids, is limited to the Veteran's own statements.  Lay evidence can be competent to establish a diagnosis when the lay person is competent to identify the condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing the symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). In this case, none of these circumstances are present. Initially, while the Veteran may be competent to report pain, hemorrhoids are not a disability which can be diagnosed without some level of medical expertise. Additionally, the Veteran has not asserted that his self-reported diagnosis is a recitation of a diagnosis provided by a medical professional, and lastly, and the Veteran has not identified a diagnosis by a medical professional to support his self-reported diagnosis. 

In light of the absence of any competent evidence of any current diagnosis or treatment for hemorrhoids in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001) (benefit of the doubt doctrine does not apply where the Board has found the preponderance of the evidence is against the Veteran's claim).


Pes Planus

The Veteran contends that he is entitled to service connection for pes planus, which he claims developed as a result of him walking on two-inch thick iron floors all day, every day, during active duty.

The Veteran was noted to have slight pes planus, with no bulging, at the time of his entrance examination in August 1966.  However, the service treatment records are negative for any evidence of complaints or treatment for pes planus or any other foot disability during active duty; pes planus was not noted at the time of the Veteran's discharge examination in June 1970; and during his discharge examination, the feet were evaluated as normal.

The post-service medical evidence of record consists of outpatient treatment records from the VA Medical Center in Boise, Idaho dated from December 2006 to August 2010.  These records are negative for any evidence of treatment or a diagnosis for pes planus or any other foot disability at any time during the appeal period and the Veteran does not allege continuity of symptomatology or make any statements of observable symptoms.

While lay persons are competent to identify the observable flatness of their feet and any accompanying pain, the Veteran here has made no such observations.  See Falzone v. Brown, 8 Vet.App. 398, 405 (1995) (claimant is competent to relate observable flatness of feet and pain). Moreover, he has made no allegation of continuity of symptomatology since service.

In light of the absence of any competent evidence of pes planus or continuity of symptoms, there is no evidence relating any current condition  to the Veteran's active service, and this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001) (benefit of the doubt doctrine does not apply where the Board has found the preponderance of the evidence is against the Veteran's claim).


ORDER

Service connection for residuals, reaction to penicillin is denied.

Service connection for a broken nose is denied.

Service connection for a dental condition, claimed as teeth, is denied.

Service connection for hemorrhoids is denied.

Service connection for pes planus is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2013).

The Veteran contends that his current tinnitus is related to noise exposure in service.  It is not in dispute that the Veteran has current tinnitus.  Furthermore, the RO has already conceded that the Veteran had noise exposure in service based on evidence of record that shows that he served on a ship in the U.S. Navy with three years of sea service, and that he had a military occupational specialty (MOS) of electrical repairman.  The question is whether the Veteran's diagnosed tinnitus is related to service.  

The Veteran was afforded a VA audiological examination in May 2010, in response to his claim.  The Veteran reported military noise exposure from aircraft carrier jets, and noise from the boiler room with turbine engines and pipes, with no hearing protection.  The Veteran also reported several years of post-service occupational and recreational noise exposure, without hearing protection.  He complained of constant, bilateral tinnitus of unknown onset.  

In addition to the Veteran's complaints of tinnitus, the examiner diagnosed bilateral sensorineural hearing loss, and opined that the Veteran's current hearing loss and tinnitus are less likely as not related to active duty noise exposure.  The only explanation she gave for her opinion was that there was no evidence of hearing loss or tinnitus during active duty, and also that the Veteran has a history of civilian and recreational noise exposure.  See May 2010 VA audiological examination report.  
The examiner did not explain why she believed the Veteran's current tinnitus was less likely related to his in-service noise exposure rather than his post-service civilian and recreational noise exposure.  As such, the Board finds that the opinion is inadequate, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  

The Board also finds that the examiner did not base her negative opinion on accurate facts.  In this regard, the Veteran reported in an April 2010 statement that his tinnitus had been present since his military service.  In addition, a review of the Veteran's service treatment records shows that in November 1967, the Veteran complained of ringing in the ears following a penicillin injection.  Once VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's tinnitus is necessary.  See 38 C.F.R. § 4.2 (2013).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 
38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013). 

In this case, the claim of entitlement to service connection for a dental disability for purposes of VA outpatient treatment was addressed by the RO in the October 2010 rating decision.  Specifically, it was noted that a copy of the Veteran's claim had been forwarded to the Dental Clinic Eligibility Section at the Boise VA Medical Center, who is responsible for determining whether the Veteran is eligible for any further dental treatment.  However, although almost four years has passed, there is no further indication in the record as to what decision was made by the Dental Clinic Eligibility Section at the Boise VA Medical Center.  Furthermore, the claim has never been referred to VHA for a determination on the relevant questions, as required by the amended version of 38 C.F.R. § 3.381, which went into effect after the October 2010 rating decision on appeal.  Accordingly, the Board finds that remand, rather than referral, is appropriate. 

A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 
38 C.F.R. § 17.161. 

2.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  

3.  Schedule the Veteran for a VA audiology examination to determine the etiology of any current tinnitus.  The examiner should review the claims folder and note that review in the report.  

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that tinnitus is the result of noise exposure or other injury or disease in active service.  

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Then readjudicate the claim for service connection for hearing loss.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


